Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/1/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 25, 27, 29-32, and 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Besling (US 2014/0053651) in view of Harrington (US 2016/0037245).

Regarding claim 25, Besling teaches An apparatus comprising a microphone arrangement, the microphone arrangement comprising: a microphone membrane configured to sense sound signals (Besling figure 10 and ¶0065, MEMS Microphone. It is inherent that a microphone senses sound); and a sensing arrangement (Besling figure 10 and ¶0065, MEMS Pressure Sensor) positioned within the microphone arrangement (Besling figures 10-11, the whole apparatus 1000,1100 including housing and substrate 1005 can be considered a microphone arrangement with the BRI because it is an arrangement that contains a microphone. And since the MEMS pressure sensor is arranged on the substrate 1005, it is considered to be arranged in a microphone arrangement)  and comprising two dimensional material (Besling ¶0063, “graphene membrane,” note that a membrane is a two dimensional component and itself can be considered a two-dimensional material)  configured to sense a parameter (Besling figure 10 and ¶0065, MEMS Pressure Sensor and ¶0002, “pressure measurement”); wherein the apparatus is configured to transduce the sensed sound signal into an audio output signal based on the microphone membrane (Besling figure 10 and ¶0065, MEMS Microphone, output of the microphone) and is further configured to transduce the parameter into an electrical output signal based on the sensing arrangement (Besling figure 10 and ¶0065, MEMS Pressure Sensor, output of the pressure sensor), wherein the apparatus is configured to output the audio output signal and the electrical output signal, however does not clearly show the microphone arrangement and wherein the microphone membrane is further configured to transduce a sound signal into an audio output signal based on sensed sound signals.

Harrington teaches a microphone arrangement comprising a microphone membrane and a sensing arrangement (Harrington figure 1, system 100 including substrate 108 and cover 112 is considered the microphone arrangement, which comprises a microphone membrane in MEMS 102) and wherein the microphone membrane is further configured to transduce a sound signal into an audio output signal based on sensed sound signals (Harrington figure 1, MEMS 102 and ¶0024).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Harrington to improve the known microphone of Besling to achieve the predictable result of having a multi-purpose sensor that may further extend the operating range of the device (Harrington ¶0014).

 Regarding claim 27, Besling in view of Harrington teaches wherein the microphone arrangement further comprises the microphone membrane configured to transduce the sensed sound signals and wherein the two dimensional material of the sensing arrangement comprises a second membrane (Besling figure 10 and ¶0065, membranes 1020 and 1040).

Regarding claim 29, Besling in view of Harrington teaches wherein the apparatus further comprises a first output configured to provide the audio output signal (Besling figure 10 and ¶0065, MEMS Microphone) and a second output configured to provide the electrical output signal (Besling figure 10 and ¶0065, MEMS Pressure Sensor, output of the pressure sensor).

Regarding claim 30, Besling in view of Harrington teaches wherein the apparatus is configured to provide one of: the audio output signal independently of the electrical output signal (Besling figure 10, each sensor produces different signals); and the audio output signal and the electrical output signal are provided at the same time or substantially the same time.

Regarding claim 31, Besling in view of Harrington teaches wherein the audio output signal provides an indication of a change in capacitance between the microphone membrane (see pertinent art Rajaraman ¶0028) and a conductive plate of the apparatus and the electrical output signal provides an indication of a change in conductivity of the two dimensional material in response to an incident parameter (Besling ¶0003).

Regarding claim 32, Besling in view of Harrington teaches one of: a first terminal configured to provide the audio output signal and a second terminal configured to provide the electrical output signal (Besling figure 10, each sensor produces different signals); and a terminal configured to provide both the audio output signal and the electrical output signal.

Regarding claim 36, Besling in view of Harrington teaches wherein the two dimensional material comprises a conductive material (Besling ¶0063, “graphene membrane”).

Regarding claim 37, Besling in view of Harrington teaches wherein the two dimensional material comprises at least one of: graphene (Besling ¶0063, “graphene membrane”), graphene oxide, reduced graphene oxide, functionalized graphene, molybdenum disulphide, tungsten disulphide, or boron nitride.

Claims 26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Besling (US 2014/0053651) in view of Harrington (US 2016/0037245) in further view of Dehe (US 2014/0270271).

Regarding claim 26, Besling in view of Harrington does not explicitly teach wherein the two dimensional material of the sensing arrangement comprises a part of the microphone membrane.

Dehe teaches wherein the two dimensional material (Dehe figure 5 and ¶0049, “graphene membrane 120”) of the sensing arrangement comprises a part of the microphone membrane (Dehe figure 5 and ¶0050-0051, multi-membrane microphone).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Dehe to improve the known device of Besling in view of Harrington to achieve the predictable result of improved microphone sensitivity (Dehe ¶0036).

Regarding claim 28, Besling in view of Harrington in further view of Dehe teaches wherein the microphone arrangement further comprises a back plate and the two dimensional material of the sensing arrangement comprises a part of the back plate (Dehe figures 4-5, ¶0051, “double back plate multi-membrane microphone”).

Claims 33-34, 38-40, and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Besling (US 2014/0053651) in view of Harrington (US 2016/0037245) in further view of Rajaraman (US 20170217765).

Regarding claim 33, Besling in view of Harrington does not explicitly teach at least one of: an input configured to enable a bias voltage to be provided to the microphone membrane; and an input configured to enable an alternating current signal to the two dimensional material.

Rajaraman teaches at least one of: an input configured to enable a bias voltage to be provided to the microphone membrane (Rajaraman ¶0026 “bias circuit for interfacing MEMS transducer 102”); and an input configured to enable an alternating current signal to be provided to the two dimensional material.

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Rajaraman to improve the known microphone of Besling in view of Harrington to achieve the predictable result of reducing humidity in a transducer (Rajaraman ¶0042)

Regarding claim 34, Besling in view of Harrington in further view of Rajaraman teaches at least one of: a gate electrode coupled to the layer of two dimensional material where the gate electrode is configured to be driven by the bias voltage, in an instance the input is configured to provide the bias voltage (Rajaraman ¶0022, “the spacing between the first electrode and the second electrode is filled with a gas sensitive dielectric material”); and the frequency of the alternating current signal is above audible frequency range in an instance the input is configured to provide the alternating current signal.

Regarding claim 38, Besling in view of Harrington in further view of Rajaraman teaches wherein the parameter comprises at least one of; temperature (Besling ¶0057), humidity (Rajaraman ¶0023, humidity sensor), light, or analytes.

Regarding claim 39, Besling in view of Harrington in further view of Rajaraman teaches electronic circuitry configured to process the audio output signal and the electrical output signal (Rajaraman figure 1 and ¶0066-0067).

Regarding claim 40, Besling in view of Harrington in further view of Rajaraman teaches wherein the electronic circuitry is one of: provided within the microphone arrangement (Rajaraman figure 1 and ¶0026, “same semiconductor die as MEMS transducer 102”); or provided outside of the microphone arrangement.

Regarding claim 42, Besling in view of Harrington in further view of Rajaraman teaches a plurality of apparatus and one or more electronic circuitries configured to process the audio output signal and electrical output signal from the plurality of apparatus (Rajaraman figure 1, Asic 104, processor 106).

Allowable Subject Matter
Claims 45-46 are allowed.

Response to Arguments
Applicant's arguments filed 10/13/2022 have been fully considered but they are not persuasive. Applicant argues on pages 10-11 of Remarks that cited references Besling in view of Harrington does not teach “wherein the apparatus is configured to output the audio output signal and the electrical output signal” because Besling teaches a MEMS module limited to the output of sound and not outputting an electrical output signal. Examiner respectfully disagrees. Besling teaches an apparatus utilizing both a MEMS microphone and a MEMS pressure sensor as shown in Besling figure 10. It is inherent that a MEMs microphone would output a sound signal and a MEMS pressure sensor would output pressure measurements as an electrical signal. Applicant also argues on page 11 that cited reference Harrington does not teach “wherein the apparatus is configured to output the audio output signal and the electrical output signal.” Examiner respectfully disagrees. As seen in Harrington figures 1-2, teaches an apparatus 100 comprising MEMS 102/206 and Conditional Sensor 106/202 both outputs their individual signals, which would read on the claimed limitation “wherein the apparatus is configured to output the audio output signal and the electrical output signal.” Therefore, the arguments are not persuasive and the claimed stand rejected.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN YU whose telephone number is (571)270-7436.  The examiner can normally be reached on Mon - Fri 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NORMAN YU/Primary Examiner, Art Unit 2652